Cross motion granted only to the extent of directing the clerk of the Supreme Court, New York County, to -delete from the judgment appealed from the incorrect trial date of January 26, 1972 and to substitute in lieu thereof the correct date of February 25, 1972. The cross motion, insofar as it seeks clarification, is denied since this court’s order of October 5, 1972 clearly provides for appeal on the original record and the request appears barred by laches. Concur—McGivern, P. J., Nunez, Kupferman, Murphy and Tilzer, JJ.